DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “a plurality of frame portions having a plurality of protrusions provided only on an inner side of the capturing unit” in claim 1, is considered new matter because the original disclosure does not teach that the protrusions are only in the inner side of the 
Furthermore, the original disclosure does not state that the each frame portion has a plurality of protrusions as appears to be claimed; therefore this is considered new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear to the examiner if applicant meant that the plurality of frame portions each have having a plurality of protrusions or if each plurality of frame portions has a protrusion. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Palma et al. (2012/0059356) in view of Shipp et al. (6,958,069).
Di Palma discloses a catheter for removing a foreign substance in a blood vessel (Abstract), the catheter comprising: a tube (5) configured to be inserted in the blood vessel (Fig. 7c); and a capturing unit (125, 120) configured to be radially expandable and to be guided into the blood vessel through the tube to capture the foreign substance in the blood vessel (Fig. 7c and [0049-51]), the capturing unit comprising a plurality of frame portion (each portion consists of the one longitudinal wire member 122) (Fig. 7c and [0050]); and a guide unit (20) configured to guide a foreign substance (134) between the guide unit and the capturing unit toward the capturing unit (Fig. 7c and [0049-51]), the guide unit comprising wire members (30) (Fig. 4 and 7c), each of the wire members being convex toward a wall of the blood vessel when the guide unit is placed inside the blood vessel (Fig. 7c and [0049-51]), wherein each of the plurality of frame portions extends in an axial direction (Fig. 7c and [0050] where each portion is one of the longitudinal extending wires 122 which is extending in an axial direction). 

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Di Palma teaches all the claimed limitations discussed above however, Di Palma does not disclose that the frame has protrusions on an inner side of the capturing unit as claimed. 
Shipp discloses a catheter for removing a foreign substance (abstract) having a capturing unit (200) comprising a plurality of frame portions (each portion consists of the memory element 212 which extends longitudinal in the restricted configuration (Fig. 2) and expands conically in the deployed configuration (Fig. 3)) (Col. 5 Lines 20-35) having protrusions (234) only on an inner side of the capturing unit (Fig. 11 and Col. 8 Lines 25-32), wherein each of the plurality of frame portions extends in an axial direction (Fig. 2-3 and 11, Col. 20-35, and figure 


    PNG
    media_image1.png
    1106
    1365
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Di Palma with protrusions on the frame in view of the teachings of Shipp, in order to grip the foreign substance and supply dominance of the counter acting force to the extraction force rather than the friction of the tissue against inner surface the capturing unit (Col. 8 Lines 25-32). 
Response to Arguments
Applicant’s arguments, filed 8/25/21, with respect to the 35 U.S.C. 103 rejection over DiPalma in view of Miyamoto have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection over DiPalma in view of Miyamoto of claims 1-5 have been withdrawn. 
Applicant's arguments filed 8/25/21 with respect to 35 U.S.C. 103 rejection over DiPalma in view of Shipp have been fully considered but they are not persuasive. 
Applicant argues that the protrusions of Shipp are not on a frame member that extends axially since they are on a dilator 210. 
The examiner disagrees, as seen in the rejection above, Shipp does discloses the frame portions 212 (as defined by the examiner, each portion consists of the memory element 212 which extends longitudinal in the restricted configuration (Fig. 2) and expands conically in the deployed configuration (Fig. 3) (Col. 5 Lines 20-35)) which makes the dilator 210. Shipp further discloses that the protrusions (234) (Fig. 11) are placed on the frame portion (212) as seen in Fig. 11 and Col. 8 Lines 23-28). 
	With respect to the frame portions and protrusions extending axially, Shipp discloses that the frame member 212 extends in an axial direction (see figure above) where the protrusions are also extending in the axial direction defined by the examiner in the figure above; hence DiPalma in view of Shipp appear to meet the claimed limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771